Citation Nr: 1714010	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  16-42 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence to reopen the claim for service connection for ischemic heart disease has been submitted. 

2.  Whether new and material evidence to reopen the claim for service connection for osteoarthritis has been submitted.

3.  Whether new and material evidence to reopen the claim for service connection for blurred vision has been submitted.

4.  Entitlement to service connection for a prostate condition.
 
5.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel
INTRODUCTION

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appellant is a Veteran who served in the Special Philippine Scouts from August 1946 to March 1949.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Manila, Philippines, Department of Veterans Affairs (VA) Regional Office (RO).  A January 2016 decision denied service connection for a prostate problem, and found no new and material evidence had been received with regard to the claim of entitlement to service connection for blurred vision.  An August 2016 decision denied service connection for PTSD, and found no new and material evidence had been received with regard to the claims of entitlement to service connection for osteoarthritis or ischemic heart disease.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The issue of whether new and material evidence to reopen the claim for service connection for hearing loss has been raised by the record in a February 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  

On a VA Form 9 (Appeal to Board of Veterans' Appeals) received in July 2016, the Veteran requested a hearing before a member of the Board as to the issues addressed in the July 2016 Statement of the Case.  He is not represented, nor has not yet been scheduled for this hearing.  In his December 2016 Substantive Appeal, the Veteran indicated that he did not wish to appear for a hearing before a member of the Board as to the issues listed on the October 2016 Statement of the Case.  

Although the Veteran has not indicated a wish to appear for a hearing before the Board as to all issues on appeal, the Board will liberally construe the July 2016 hearing request as a request for all appellate issues.  As such, a remand is necessary to schedule the Veteran for a hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board Hearing at the local RO in Manila, Philippines, before a Veterans Law Judge.  Provide the Veteran appropriate advance notice of the date, time, and location of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





